                                       Case 5:17-cr-00560 Document 310-10 Filed on 12/14/18 in TXSD Page 1 of 1




                                                             BCT 3

             Velasquez-Flores
                  Owner



                                                                                                          Rest of $ Disbursed
                                                                                                         to Laredo Businesses

         VALASQUEZ TRANSPORTES

                                                                          $                                                                H. Jaggi   N. Jaggi

  U.S.        4/20/2012
                                                                                                                  4/20/2012

                                                                         $
                                                                                                              $30K to the
         CS receives $149,970                                                                             Jaggi’s at El Reino for   $
             at Valasquez                                                                                  Rodriguez-Gonzalez
              Transportes                                                                                         (Puma)
                                      CS                                                                                                   U.S. EXPORTER


                                                                                                                                                FORM
                                                                                                                                                8300




                                                                                                                                             Rodriguez-
                                    Ochoa-Rivera
MEXICO                               (Tio Polo)                                                  $                                  $         Gonzalez
                                                                                                                                               (Puma)

                                 MEXICAN LEAD BROKER                                                                PESOS
                                                                                                                                        MEXICAN IMPORTER
